Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  155381                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MARY ANN LAMKIN,                                                                                          Joan L. Larsen
           Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                     Justices
  v                                                                SC: 155381
                                                                   COA: 328836
                                                                   Livingston CC: 15-028656-CZ
  HAMBURG TOWNSHIP BOARD OF
  TRUSTEES and HAMBURG TOWNSHIP
  ZONING ADMINISTRATOR,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2017
        d0614t
                                                                              Clerk